Matter of Singletary (Commissioner of Labor) (2021 NY Slip Op 00345)





Matter of Singletary (Commissioner of Labor)


2021 NY Slip Op 00345


Decided on January 21, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 21, 2021

530593

[*1]In the Matter of the Claim of Siera R. Singletary, Appellant. Commissioner of Labor, Respondent.

Calendar Date: January 4, 2021

Before: Garry, P.J., Egan Jr., Clark, Mulvey and Pritzker, JJ.


Siera R. Singletary, Syracuse, appellant pro se.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 18, 2019, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Decision affirmed. No opinion.
Garry, P.J., Egan Jr., Clark, Mulvey and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.